 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   TELECOMMUNICATION SYSTEMS,
     INC.,
 9                                                        CASE NO. 2:19-cv-00336-RAJ-BAT
                                Plaintiff,
10
             v.                                           ORDER DENYING MOTION TO
                                                          COMPEL, FOR SANCTIONS, AND
11
     LYNNE HOUSERMAN,                                     FOR SPECIAL MASTER WITHOUT
                                                          PREJUDICE
12
                                Defendant.
                                                          RELATED CASE NO. 2:19-cv-00664-
13                                                        RAJ
14          Presently before the Court is the Plaintiff’s Motion to Compel the Production of ESI and
15   for Sanctions and the Appointment of a Special Discovery Master. Dkt. 45. A similar motion was
16   filed in Case No. 2:19-cv-00664-RAJ. Dkt. 57. On March 24, 2020, both motions were referred
17   to the undersigned United States Magistrate Judge for disposition pursuant to Local Rule MJR
18   and General Order 02-19.
19          The parties’ discovery dispute has been pending for over a month. Pursuant to the parties’
20   proposed Stipulation Regarding Depositions and Amending the Case Schedule (Dkt. 54), the
21   Court has today extended the current case scheduling deadlines, including an extension of the
22   deadline to complete discovery (depositions and ESI) from September 1, 2020 until October 22,
23   2020. For these reasons, the undersigned denies the motion to compel (Dkt. 45) without



     RELATED CASE NO. 2:19-CV-00664-RAJ - 1
 1   prejudice. The parties are directed to again confer to work out this discovery dispute. If the

 2   parties cannot resolve their dispute by April 24, 2020, the motion to compel may be refiled and

 3   parties shall notify the Court of the need to hold a status hearing on the motion at that time.

 4          DATED this 24th day of March, 2020.

 5

 6                                                         A
                                                           BRIAN A. TSUCHIDA
 7                                                         Chief United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     RELATED CASE NO. 2:19-CV-00664-RAJ - 2
